Citation Nr: 0939722	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 
1989, for the granting of service connection for the 
residuals of a right foot injury, to include fracture of the 
great, second, and third toe with osteoarthritis.  

2.  Entitlement to an effective date earlier than August 24, 
2005, for the granting of a 10 percent disability rating for 
the appellant's service-connected residuals of a right foot 
injury, to include fracture of the great, second, and third 
toe with osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1955 to July 
1958 and from March 1960 to February 1977, including combat 
service in the Republic of Vietnam, and his decorations 
include the Bronze Star Medal with "V" device, Purple Heart 
Medal and the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
St. Petersburg, Florida.  

The issue involving entitlement to an effective date earlier 
than August 24, 2005, for the granting of a 10 percent 
disability rating for the appellant's service-connected 
residuals of a right foot injury, to include fracture of the 
great, second, and third toe with osteoarthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The appellant did not submit a claim, either formal or 
informal, for service connection for a right foot disability 
until October 30, 1989.  


CONCLUSION OF LAW

Entitlement to an effective date prior to October 30, 1989, 
for the granting of service connection for the residuals of a 
right foot injury, to include fracture of the great, second, 
and third toe with osteoarthritis, is not warranted.  
38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's right foot disability claim arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection has been 
granted, the claim has been substantiated, and additional 
notice is not required because any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Further, because the application of the law to 
the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  

The record indicates that following the appellant's 
retirement from the US Marine Corps, he did not immediately 
file for VA compensation benefits.  It was not until October 
30, 1989, that he submitted a claim for benefits.  More 
specifically, he asked that service connection be granted for 
a right foot disability based on an injury to that foot.  The 
record indicates that the RO issued a rating decision in 
January 1990 that granted service connection for a number of 
disabilities.  However, a decision with respect to the 
claimed right foot disorder was deferred pending receipt of 
additional service medical treatment records.  

The claim remained dormant until 2000 when the RO discovered 
that the issue involving service connection for a right foot 
disorder had not been adjudicated.  Subsequently, the RO 
issued a decision that denied service connection.  The 
appellant was notified of that decision but he did not 
appeal.  Hence, that decision became final.

In August 2005, requested that his right foot claim be 
reopened.  The RO reviewed the appellant's claim, and after 
obtaining additional (and previously missing) service medical 
treatment records, the claim was reopened pursuant to 38 
C.F.R. § 3.156(c) (2005).  Service connection was 
subsequently granted via a rating decision that was issued on 
June 23, 2006.  The effective date of the grant was 
determined to be the original date of the claim, or October 
30, 1989.  The determination of this date was based on 38 
C.F.R. § 3.156(c) (3) (2005), which states, in part, that the 
award of service connection will be effective on the date 
that VA received the previously decided claim.  

The appellant has expressed disagreement with the assignment 
of the October 1989 date and he has appealed to the Board for 
review.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
an appellant or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the appellant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

Here, the RO granted service connection effective the date 
that the original claim for service connection for a right 
foot disability was filed with the VA.  An effective date of 
an award of service connection is not based on the earliest 
medical evidence showing a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Because the appellant did not 
file a formal or informal application for service connection 
prior to October 30, 1989, VA is precluded, as a matter of 
law, from granting an effective date prior to October 30, 
1989, for service connection for right foot disability.  As 
such, this appeal must be denied because the RO has already 
assigned the earliest possible effective date provided by 
law.  

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's lengthy, heroic and well-decorated 
service, which includes participating in combat while serving 
in the Republic of Vietnam, as reflected his receipt of the 
Bronze Star Medal with "V" device, Purple Heart Medal and 
the Combat Action Ribbon.  Although it is sympathetic to the 
Veteran's claim, the Board is without authority to grant the 
claim on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Entitlement to an effective date prior to October 30, 1989, 
for the granting of service connection for a right foot 
disability, is denied.


REMAND

In a statement received at the RO in August 2006, the Veteran 
essentially asserted that the compensable rating for his 
right foot disability should be effective October 30, 1989, 
the day he submitted his original claim for benefits.  In his 
May 2007 Substantive Appeal, he reiterated his challenge to 
the effective date for the 10 percent rating for his right 
foot disability that was assigned by the RO in its June 2006 
rating decision, and in October 2009 written argument, his 
representative, Veterans of Foreign Wars, again challenged 
the effective date of the 10 percent rating.  The Board 
accepts the Veteran's above cited statements as a Notice of 
Disagreement with that aspect of the June 2006 rating 
decision that assigned a noncompensable rating for his right 
foot disability prior to August 24, 2005.  See 38 C.F.R. 
§ 20.201 (2009).  To date, however, the RO has not issued the 
Veteran a Statement of the Case (SOC) with respect to this 
claim.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

The case is REMANDED to the RO/AMC for the following 
development:

The RO must issue the veteran an SOC with 
respect to his claim seeking a compensable 
rating for his right foot disability prior 
to August 24, 2005, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


